Fourth Court of Appeals
                          San Antonio, Texas
                               August 15, 2022

                             No. 04-20-00309-CV

                     PLANET HOME LENDING, LLC,
                              Appellant

                                      v.

Ronnie NUNN, individually and as the trustee for the 9707 Discovery Land Trust,
                                  Appellee

          From the 150th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2017-CI-22807
                  Honorable Martha Tanner, Judge Presiding


                               ORDER
The Appellant's Agreed Motion to Abate Appeal is hereby DENIED.

It is so ORDERED on August 15, 2022.
                                                  PER CURIAM


ATTESTED TO: _______________________
             MICHAEL A. CRUZ,
             CLERK OF COURT